EXHIBIT 10.1

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4) and Rule 406

of the Securities Act of 1933, as amended.

 

SECOND AMENDMENT
TO THE
COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

 

THIS SECOND AMENDMENT TO THE COLLABORATIVE RESEARCH AND LICENSE AGREEMENT (the
“Second Amendment”) is made by and between SENOMYX, INC. (“Senomyx”), a Delaware
corporation, having a principal place of business at 4767 Nexus Centre Drive,
San Diego, CA 92121, and NESTEC, Ltd. (“Nestlé”), a Swiss company, having a
principal place of business at Avenue Nestlé 55, CH-1800 Vevey, Switzerland.

 

WHEREAS, Senomyx and Nestlé entered into that certain Collaborative Research and
License Agreement dated as of October 26, 2004 and that certain First Amendment
thereto dated as of May 1, 2009 (collectively, the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement in the manner set forth in this
Second Amendment (capitalized terms used but not otherwise defined in this
Second Amendment shall have the meanings given such terms in the Agreement).

 

NOW, THEREFORE, in consideration of the foregoing premises and of the covenants,
representations and agreements set forth below, the parties hereby agree to
amend the Agreement as follows:

 

AGREEMENT

 

1.                                        Definitions.  Appendix A to the
Agreement is hereby amended by either adding or amending, as provided below, the
following definitions:

 

“Manufactured Selected Compound” means the weight of the Selected Compound (in
kilograms) (i) manufactured by Nestlé or its Affiliates in the applicable
period; or (ii) manufactured by a Third Party on behalf of Nestlé or its
Affiliates and which […***…] in the applicable period.

 

“Royalty” or “Royalties” means the royalties set forth under Section 7.4 of this
Agreement, as amended (regardless of which method is used to calculate the
royalties).

 

2.                                        Royalties for Period Through
December 31, 2013.  Sections 7.4, 7.5 and 7.6 of the Agreement are hereby
amended such that with respect to Manufactured Selected Compound for all periods
on or before December 31, 2013, Nestlé shall pay a Royalty to Senomyx of […***…]
per kilogram of Manufactured Selected Compound.  This Royalty rate will remain
constant through the end of 2013.  Such Royalties will be paid […***…] after the
end of each quarter period of a Calendar Year, with the first Royalty payment
for all Selected Compound manufactured and received by Nestlé […***…] to be made
within […***…] after […***…].  All Royalties paid by Nestlé will be net of any
manufacturing costs.  Nestlé will pay (or will procure that its Affiliates shall
pay) the agreed manufacturing costs in accordance with Section 13.

 

--------------------------------------------------------------------------------


 

3.                                        Royalty Statements for Period Through
December 31, 2013.  The Agreement is hereby amended such that with respect to
Royalties paid for all Calendar Years through and including 2013, Nestlé is not
obligated to provide the royalty statement set forth under the second sentence
of Section 7.6 of the Agreement. With respect to Royalties payable for all
Calendar Years through and including 2013, within […***…] of the end of each
quarter period of a Calendar Year, Nestlé or its Affiliates will provide a
report on a […***…] for the applicable period. It is agreed and understood that
the first such report will be due within […***…] following […***…] and such
report shall contain information for […***…] date. Section 7.10 of the Agreement
is hereby amended so that for the period commencing as of the effective date of
this Second Amendment through December 31, 2013 […***…] and that an audit may be
done […***…] are concerned.

 

4.                                        Royalties for Period Commencing
January 1, 2014. If the parties have not agreed in writing on an alternative
arrangement prior to January 1, 2014, commencing for the 2014 Calendar Year and
through the remainder of the Royalty Term, the provisions of this Second
Amendment, including the royalty rate and the reporting obligations of
paragraphs 2 and 3 above, will continue to apply.

 

5.                                      Except as specifically amended by this
Second Amendment, the terms and conditions of the Agreement shall remain in full
force and effect.

 

6.                                      This Second Amendment will be governed
by the laws of the State of California, U.S.A., as such laws are applied to
contracts entered into and to be performed entirely within such State.

 

7.                                      This Second Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment effective as
of the date last signed below.

 

SENOMYX, INC.

NESTEC LTD.:

 

 

By:

/s/ John Poyhonen

 

By:

/s/ A. Protonotarios

Name:

John Poyhonen

 

Name:

A. Protonotarios

Title:

President & COO

 

Title:

R&D Manager — Beverage SBU

Date:

5/22/2012

 

Date:

5/15/2012

 

 

 

 

By:

/s/ M.C. Fichot

 

Name:

M.C. Fichot

 

Title:

Head of Innovation Partnerships & Licensing

 

Date:

5/21/2012

 

--------------------------------------------------------------------------------